office_of_chief_counsel internal_revenue_service memorandum number release date cc intl b02 postu-128339-14 uilc date date to elizabeth rice senior analyst offshore compliance small_business self-employed from jeffery mitchell chief branch international subject application of agricultural commodities exception this chief_counsel_advice responds to your request for assistance dated date this advice should not be used or cited as precedent -------- -------- ----------- -------------- ------ --------- ------------------- legend raw material finished product usc cfc y cfc z country a country b issue postu-128339-14 whether the third sentence of sec_1_954-3 added by t d eliminated the percent manufactured or processed limitation on the definition of agricultural commodities for purposes of the agricultural commodities exception in sec_1_954-3 conclusion the third sentence of sec_1_954-3 added by t d did not eliminate the percent manufactured or processed limitation on the agricultural commodities exception facts cfc y incorporated in country b takes title to raw material that is purchased from farmers in country a and delivered to cfc z’s manufacturing_facility cfc z incorporated in country a produces finished product from raw material pursuant to a contract with cfc y cfc y sells finished product to usc a domestic_corporation cfc y cfc z and usc are related parties within the meaning of sec_954 cfc y does not qualify for the cfc manufacturing exception in sec_1 a because it does not manufacture the finished product which is produced by cfc z in country a nor does it make a substantial contribution to cfc z’s manufacturing taxpayer the united_states_shareholder within the meaning of sec_951 of cfc y argues that cfc y’s income from sales of finished product to usc does not meet the definition of foreign_base_company_sales_income fbcsi because raw material is an agricultural commodity and the third sentence of sec_1_954-3 added by t d eliminated the percent manufactured or processed limitation on the definition of agricultural commodities law and analysis sec_954 limits fbcsi to income derived in connection with the purchase or sale of personal_property that is manufactured produced grown or extracted outside of the cfc’s country of organization consistent with the legislative_history to sec_954 the regulations thereunder provide manufacturing exceptions the irs and the treasury_department have always interpreted the statute to require the relevant cfc itself to manufacture the product it sells to avoid fbcsi the cfc manufacturing exception unless the manufacturing is performed within the cfc’s country of organization the same-country manufacturing exception in t d the irs and the treasury_department revised the regulations under sec_954 to clarify that postu-128339-14 interpretation of the statute certain sentences were eliminated revised and added to the regulations to underscore that -- apart from physical manufacturing or a substantial contribution to such manufacturing in both cases performed by employees of the cfc itself -- changes to the form of personal_property are irrelevant for purposes of the cfc manufacturing exception thus the third sentence was added to sec_1 a i to clarify that in accordance with the plain language and intent of sec_954 when the same-country manufacturing exception does not apply the relevant cfc must perform the manufacturing to avoid fbcsi treatment importantly the regulations did not revise the agricultural commodities exception in sec_1_954-3 agricultural commodities that are not grown in commercially marketable quantities in the united_states and that otherwise qualify for the exception are excluded from the term personal_property as used in sec_954 therefore sales of products that qualify for the exception do not generate fbcsi in addition to listing certain agricultural commodities that are grown in the united_states in commercially marketable quantities and thus are not eligible for the exception and certain agricultural commodities that are not to be considered grown in the united see t d date the regulations the regulations added the following sentence the third sentence to sec_1 a i for purposes of the preceding sentence relating to the definition of fbcsi except as provided in paragraphs a and a of this section personal_property sold by a controlled_foreign_corporation will be considered to be the same property that was purchased by the controlled_foreign_corporation regardless of whether the personal_property is sold in the same form in which it was purchased in a different form than the form in which it was purchased or as a component part of a manufactured product prior to revision by the regulations sec_1_954-3 read as follows property manufactured or produced by the controlled foreign corporation- i in general foreign_base_company_sales_income does not include income of a controlled_foreign_corporation derived in connection with the sale of personal_property manufactured produced or constructed by such corporation in whole or in part from personal_property which it has purchased a foreign_corporation will be considered for purposes of this subparagraph to have manufactured produced or constructed personal_property which it sells if the property sold is in effect not the property which it purchased in the case of the manufacture production or construction of personal_property the property sold will be considered for purposes of this subparagraph as not being the property which is purchased if the provisions of subdivision ii or iii of this subparagraph are satisfied for rules of apportionment in determining foreign_base_company_sales_income derived from the sale of personal_property purchased and used as a component part of property which is not manufactured produced or constructed see subparagraph of this paragraph emphasis added sec_1_954-3 postu-128339-14 states in commercially marketable quantities and thus are potentially eligible for the exception the regulations set forth a manufacturing test the term ‘agricultural commodities’ shall not include any commodity at least percent of the fair_market_value of which is attributable to manufacturing or processing determined in a manner consistent with the regulations under sec_993 the percent manufactured or processed limitation therefore under the percent manufactured or processed limitation if at least percent of the fair_market_value of the agricultural product is attributable to manufacturing or processing by anyone the agricultural commodities exception is not available to the selling cfc because the regulations define the term agricultural commodities to exclude such product in other words the processed commodity no longer constitutes an agricultural commodity for purposes of the exception the regulations did not eliminate the percent manufactured or processed limitation on the agricultural commodities exception as described above the third sentence was added to sec_1_954-3 to clarify that the relevant cfc itself must perform the manufacturing for purposes of the cfc manufacturing exception in stark contrast the percent manufactured or processed limitation like the same- country manufacturing exception has never depended on the identity of the manufacturer the agricultural commodities exception unchanged by the clarifying revisions in the regulations with respect to the cfc manufacturing exception remains a narrow exception for certain foreign-grown agricultural commodities that have not been processed to the point that percent or more of the fair_market_value of the property sold is attributable to manufacturing or processing taxpayer maintains that the sentence added to sec_1_954-3 effectively overrides or erases the express language and outcome of the percent manufactured or processed limitation however the irs and the treasury_department did not strike the percent manufactured or processed limitation upon the issuance of the regulations - the limitation remains in the regulations as noted above the regulations added a sentence to sec_1_954-3 and eliminated and revised certain other sentences in sec_1_954-3 pertaining to the cfc manufacturing exception - but did not revise the agricultural commodities exception in sec_1_954-3 thus the plain language of the percent manufactured or processed limitation must be applied in accordance with the express terms of the regulation even if it were necessary to consider sec_1 a i when construing the percent manufactured or processed limitation then under the canons of regulatory interpretation it would be necessary to adopt an interpretation that reconciles and gives meaning to both provisions - not to assert as taxpayer does that the former provision effectively overrides or erases the latter provision the two provisions are reconciled as indicated above by interpreting the former provision as providing the scope of application of the cfc manufacturing id postu-128339-14 exception and the latter provision as providing the scope of application of the agricultural commodities exception therefore these two distinct provisions address different issues and the sentence added to sec_1_954-3 in the regulations does not override the percent manufactured or processed limitation in sum taxpayer’s argument is incorrect the regulations did not eliminate the percent manufactured or processed limitation to the agricultural commodities exception at least percent of the fair_market_value of the property sold by cfc y whether the property is considered to be raw material or finished product is attributable to manufacturing or processing therefore the property is not included in the term agricultural commodities for purposes of sec_954 cfc y’s income from sales to usc does not qualify for the cfc manufacturing exception or the agricultural commodities exception and therefore constitutes fbcsi please call if you have any further questions see exam’s prior submissions sec_1_954-3 sec_1_993-3 and iv and c iv
